Citation Nr: 0620400	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ulcer disease.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty in the Army from January 
1998 to February 2002, with additional prior active and 
inactive service.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Washington, 
D.C., RO, which denied the veteran's claim of entitlement to 
service connection for ulcer.  The veteran also appealed the 
RO's decisions with regard to the ratings of a service-
connected skin disorder and fibromyalgia.  In statements 
received in January 2004 (regarding the skin disorder) and 
September 2004 (regarding fibromyalgia), the veteran clearly 
indicated that she was withdrawing her appeal as to those 
issues.  

The Board also notes that the veteran subsequently filed 
numerous service connection and increased rating claims, 
which were adjudicated by the Atlanta RO in October 2005.  
The veteran was notified in October 2005 of the RO's decision 
and of her appellate rights.  In April 2006, the RO received 
additional statements from the veteran, accompanied by copies 
of medical records, in relation to some of the issues decided 
by the RO in October 2005.  Such are referred to the RO for 
its further appropriate consideration.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  There is no competent evidence to show that the veteran 
currently has ulcers that are etiologically related to her 
period of active military service.




CONCLUSION OF LAW

Ulcers are not due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.  

In the instant case, VCAA notice was sent to the veteran 
following the initial RO rating decision in June 2003, and as 
explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of her appeal.  

In the VCAA notice sent to the veteran in August 2003, the RO 
advised her of what was required to prevail on her claim for 
service connection, what specifically VA had done and would 
do to assist in the claim, and what information and evidence 
the veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist her in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that she had to provide 
both identifying information and a signed release for VA to 
obtain private records on her behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to the claim in her 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following initial 
adjudication of the veteran's claim in June 2003 (of which 
she was provided a copy), the RO issued the veteran a 
statement of the case in November 2003, which provided her 
opportunity to identify or submit any evidence she wished to 
be considered in connection with her appeal.  The Board finds 
that the veteran had actual knowledge of the need to submit 
evidence pertinent to her claim and that there is no 
indication that she has additional evidence in her 
possession, not previously submitted, that is of the type 
that should be considered in assessing her claim.  Moreover, 
the Board takes note that the veteran has a representative 
who is deemed competent to offer proper guidance and counsel 
in regard to what evidence is needed to substantiate her 
claim and what her responsibility is in producing evidence in 
her possession that is relevant to her claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate her claim for 
service connection, and the parties responsible for obtaining 
that evidence.  With regard to notification, all the VCAA 
requires is that the duty to notify is satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, due process in regard to notification has been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection, 
but she was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection for 
ulcer, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but she 
declined.  The RO has obtained the veteran's service medical 
records and VA treatment records.  The claims file contains 
numerous private and military facility treatment records, 
which the veteran herself has submitted.  The veteran has not 
identified any additionally available evidence for 
consideration in her appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A.§ 5103A(d).  The veteran underwent a VA 
examination in November 2002, to address the nature and 
etiology of any ulcer.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding to 
adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).  The Board thus finds that VA 
has done everything reasonably possible to notify and assist 
the veteran and that the record is ready for appellate 
review.  

II.  Merits of Claim of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

In this case, the veteran claims in statements that during 
service she suffered from abdominal pain, ulcers, and 
associated problems that she had never had prior to service.  
She indicated that ulcers occurred and worsened with constant 
daily stress in the military.  She related that ever since 
she went on a field exercise in August 2000, she has 
experienced stomach aches, in addition to multiple joint 
pains, which recur.           

After giving careful consideration to the medical evidence 
and the contentions of the veteran, the Board finds that 
there is no competent evidence to show that the veteran has 
ulcers that are etiologically related to an injury or disease 
incurred during military service.  That is, the preponderance 
of the evidence is against the veteran's claim of service 
connection for ulcer.  

The service medical records, to include those from the Army's 
family practice clinic in Hanau (Germany), show that on 
numerous occasions the veteran complained of various 
gastrointestinal problems, to include abdominal pain, stomach 
cramps, nausea, vomiting, and diarrhea.  She was diagnosed 
with fibromyalgia, irritable bowel syndrome, and gastritis.  
On one occasion, in December 2001, she was diagnosed with an 
ulcer.  In that month, she was admitted to the Hanau City 
Medical Center for 10 days with complaints of increasing 
hypogastric pain and diarrhea.  A gastroscopy revealed mild 
duodenitis, severe erosive antrum and corpus gastritis, and a 
small ulcer in the prepyloric antrum.  The diagnosis included 
gastric ulcer.  A few days later in December 2001, the 
veteran was seen at the Army's family practice clinic in 
Hanau for a follow-up appointment; her diagnosis was that of 
peptic ulcer disease.  Other than the ulcer condition noted 
in December 2001, there are no other records during the 
veteran's period of service that indicate a diagnosis of 
ulcer.  In February 2002, the veteran was discharged from the 
service due to medical disability (i.e., fibromyalgia) and 
placed on the temporary disabled retired list (TDRL).   

Post-service, when the veteran was seen again at the Army's 
family practice clinic in Hanau in April 2002, the diagnosis 
was history of gastritis and duodenitis.  In June 2002, the 
veteran was seen at the gastroenterology clinic of Landstuhl 
Regional Medical Center.  A laboratory report indicated that 
she was positive for H. pylori antibodies.  The veteran next 
underwent a esophagogastroduodenoscopy (EGD) with biopsy.  
The diagnosis of the EGD was gastritis and history of peptic 
ulcer disease, and the diagnosis of the biopsy was mild 
chronic gastritis.  An October 2002 visit to the 
gastroenterology clinic for follow-up resulted in an 
impression of irritable bowel syndrome, with increased 
activity associated with increased stress.  

Post-service medical records also consist of private 
(including military) and VA medical records.  These records 
do not reflect a diagnosis of ulcer.  Rather, a diagnosis of 
ulcer by history is cited.  For example, at the time of a VA 
examination in November 2002, the veteran related that she 
had stomach cramps triggered by stress or migraine attacks.  
The diagnoses was that of history of peptic ulcer disease 
(resolved), unspecified gastritis (controlled by continuous, 
prescribed medication), and irritable bowel syndrome 
(responding to prescribed medication).  In April 2003, she 
underwent a TDRL evaluation at Landstuhl Regional Medical 
Center.  The diagnoses included history of gastritis, 
duodenitis and gastric ulcer; and fibromyalgia syndrome 
manifested by generalized musculoskeletal discomfort, 
irritable bowel type symptomatology, fatigue, multiple tender 
points, nonrestorative sleep, paresthesias, chronic 
headaches, and unremarkable laboratory data.  In June 2003, 
the veteran was admitted for a week to the Hanau City Medical 
Center; the diagnoses included status post ventricular ulcer.  
In July 2003, the veteran was seen at the Army's family 
practice clinic in Hanau, and it was noted that although the 
veteran was positive for H. pylori and gastritis, she had no 
ulcer.  Subsequent records do not show any diagnosis of 
ulcer.  

As the record now stands, there is no satisfactory proof, on 
any clinical record, that the veteran has a current diagnosis 
of ulcers.  The VA law and regulations require that for 
service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that the veteran is diagnosed with various 
gastrointestinal conditions, to include stomach cramps and 
irritable bowel syndrome.  These, however, are considered 
manifestations of the veteran's service-connected 
fibromyalgia, and as such are not for consideration in this 
matter.  

The veteran's statements during this appeal to the effect 
that she has ulcers that are attributable to her period of 
service lack probative value, particularly given that there 
is no diagnosis of the claimed condition at present, or at 
any time after her discharge from service.  Further, as a lay 
person, she is not competent to offer an opinion as to 
questions of medical diagnosis or causation.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

The Board concludes that there is no competent evidence 
showing that the veteran currently has ulcers that can be 
related to service.  The weight of the evidence is against 
the veteran's claim of service connection.  As such the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for ulcer disease is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


